DETAILED ACTION
		Regarding the Notice of Appeal, please see MPEP 1205.01, which states:
If applicant files a reply under 37 CFR 1.111 in response to a second or subsequent non-final rejection and later files a notice of appeal before the Office considers the reply, or the reply is filed on the same day as the notice of appeal, the notice of appeal is defective and the Office will answer the reply under 37 CFR 1.111 in due course. Ordinarily, a notice of appeal would have been proper when at least one claim has been twice rejected. In this instance, however, since applicant has elected to request reconsideration of the rejection (or further examination) by filing a reply under 37 CFR 1.111 rather than directly appealing from the second non-final rejection, the notice of appeal is premature. The Office has not had the opportunity to consider the reply under 37 CFR 1.111 and issue an Office action in view of the reply. (Note that this is different than after-final situations where a reply under 37 CFR 1.116 is not entered as matter of right and applicant is appealing from the final rejection). Applicant must wait to file any appeal until the examiner considers the reply and the claims are rejected again. Once the Office action is mailed in response to the reply applicant may file another notice of appeal under 37 CFR 41.31.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. PGPub 2019/0147930) in view of Garello (U.S. PGPub 2018/0190902), and Shirotori (U.S. PGPub 2017/0179379).
Regarding claim 28, Examiner notes that the term “enhancing layer” is being interpreted in light of the Spec at [0018] to indicate a “spin-orbit coupling enhancing surface layer”.
Li teaches a first memory cell on a substrate and a second memory cell on the substrate and adjacent to the first memory cell (Figs. 2A-2B, [0035]-[0037]; closest memory cells in different MRAM arrays on the same cell can be considered adjacent), wherein the first memory cell comprises a first reference layer, a first storage layer, and a first tunnel layer between the first reference layer and the first storage layer, and the second cell comprises a second reference layer, a second storage layer, and a second tunnel layer between the second reference layer and the second storage layer ([0038]). Li further teaches wherein the structure of the memory cells are different to vary the energy barriers of the MTJs ([0031]), wherein first memory cell has a longer data retention time than the second memory cell that is adjacent the first memory cell and the second memory cell has a higher write speed than the first memory cell (Li, [0034]-[0036], Fig. 2A; MRAM cells in region 208(3) have faster access times and lower data retention rates than in 208(1)); closest memory cells in different MRAM arrays on the same cell can be considered adjacent).
Li does not explicitly teach a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface, and wherein the enhancing layer is in the second SOT line, and the second SOT line contacts opposing side surfaces of the enhancing layer.
Garello teaches wherein an MTJ device is an SOT-MTJ ([0004]) which comprises a SOT line in contact with a storage layer (Fig. 1, 170, 160, [0035]), a reference layer (140, [0035]), and a tunnel layer between the reference and storage layer (150, [0037], Fig. 1).
Shirotori teaches wherein an MTJ device is an SOT-MTJ ([0023]), comprising an SOT structure (Fig. 1, 10) comprising an SOT line (12, [0023], [0025], Fig. 1) and an enhancing layer between the SOT line and a storage layer (14, 22, [0024], [0028]); a reference layer, and a tunnel layer between the reference and storage layer ([0024], 26, 24, [0028]), wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface, and wherein the enhancing layer is in the second SOT line, and the second SOT line contacts opposing side surfaces of the enhancing layer (Shirotori, Fig. 5, 14a, [0064]). Shirotori teaches in the embodiment of Figs. 1, 4, and 6 wherein the second SOT line comprises the single layer 12, and wherein the manufacturing of Fig. 5 is increased in complexity to include layers 15b and 15c ([0066]). It would have been obvious to a person having ordinary skill in the art to modify Shirotori such that the second SOT line in the embodiment of Fig. 5 is formed of the single layer 12 for the purpose of avoiding increased complexity and because the prior art teaches every element, a person of ordinary skill could have combined them as claimed and in combination each element performs the same function, and the combination would have yielded predictable results to one of ordinary skill in the art the time of the invention. See MPEP 2143(I)A.
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Shirotori and Garello with Li such that the device comprises a first SOT line in contact with the first storage layer, a second SOT structure comprising a second SOT line in contact with the first storage layer, an enhancing layer between the second storage layer and the second SOT line, wherein the enhancing layer comprises a first surface contacting the second storage layer, a second surface opposite the first surface, and a side surface between the first surface and the second surface, wherein the second SOT line is in contact with the side surface and the second surface, wherein the enhancing layer is in the second SOT line, and the second SOT line contacts opposing side surfaces of the enhancing layer for the purpose of implementing SOT-MRAM devices with different properties, wherein a second SOT device has a faster access time (Li, [0034]; Garello, [0004]; Shirotori, [0028]) and without increasing the manufacturing complexity (Shirotori, [0066]).
Regarding claim 36, the combination of Li, Shirotori, and Garello teaches wherein a top surface of the enhancing layer and a top surface of the second SOT line are coplanar with each other (See rejection of claim 28; Shirotori Fig. 5 as modified teaches this limitation). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, and Garello for the reasons set forth in the rejection of claim 28.
Regarding claim 37, the combination of Li, Shirotori, and Garello teaches wherein a top surface of the enhancing layer contacts the second storage layer (Shirotori, Figs. 1, 5). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, and Garello for the reasons set forth in the rejection of claim 28.
Regarding claim 38, the combination of Li, Shirotori, and Garello teaches wherein the enhancing layer has an electrical conductivity higher than an electrical conductivity of the second SOT line (See rejection of claim 28; Shirotori Fig. 5 as modified teaches wherein the second SOT line is composed of single layer 12; [0027]). It would have been obvious to a person having ordinary skill in the art to further combine the teachings of Li, Shirotori, and Garello for the reasons set forth in the rejection of claim 28.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                                                                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALIA SABUR/               Primary Examiner, Art Unit 2812